In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00170-CR



      CARLOS ALFONSO DOMINGUEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-16-25798




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellant, Carlos Alfonso Dominguez, has filed a motion, through counsel, to extend

the deadline for filing his brief in this matter. The brief was due on March 15, 2018.

       In the motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed; the dates they were filed;

the dates, cause numbers, and courts of matters scheduled for trial; the exact dates of trial (if

known); the expected duration of trial; etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Dominguez’s motion and extend the deadline for filing his brief

by thirty days, making the brief now due April 16, 2018. Further requests for extensions of time

will not be looked on with favor.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: March 27, 2018




                                                2